internal_revenue_service number release date index number ---------------------- ---------------- ------------------------------- re ---------------------- - department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-165283-02 date december legend taxpayer spouse trust agreement state statute dear -------------- ------------------------------------------------- ------------------ -------------------------------------- ---------------------------------------- -------------------------------------------------- this letter is in response to the date letter submitted by your authorized representative on your behalf and prior submissions in which you request rulings as to the qualification of a transfer to a_trust for a marital_deduction under sec_2523 of the internal_revenue_code and the subsequent includibility of the transferred property in the gross_estate of taxpayer or spouse at their deaths the facts and representations submitted are summarized as follows taxpayer and spouse are currently married taxpayer proposes to create and enter into trust taxpayer intends to transfer his separately-owned property to trust article ii of trust provides that taxpayer shall retain the power to appoint all the income or principal of trust the power_of_appointment shall cease to apply to any property which is distributed to a beneficiary pursuant to other provisions of trust the power_of_appointment shall terminate on the first to occur of taxpayer’s death spouse’s death taxpayer’s written release of the power_of_appointment which is signed by taxpayer and delivered to the trustee or the expiration of years and months from the date of trust in no event shall the power_of_appointment be exercised in favor of taxpayer taxpayer’s creditors taxpayer’s estate or the creditors of taxpayer’s estate pursuant to article v subject_to article ii on the death of spouse the trustee pursuant to article iv subject_to article ii during taxpayer’s lifetime the trustee plr - shall pay all of the net_income from trust at least annually to or for the benefit of spouse after taxpayer’s death the trustee shall pay all the net_income from trust at least quarter-annually to or for the benefit of spouse the trustee shall distribute to or for the benefit of spouse so much of the principal of trust as the trustee from time to time in its sole discretion may consider necessary or advisable for spouse’s health support maintenance and education upon written demand by spouse unproductive property shall be made reasonably productive shall distribute the income for the period between the last income distribution date and the death of spouse to the estate of spouse the remaining principal of trust shall be held and administered as provided in article vi pursuant to article vi if spouse is survived by taxpayer on the death of spouse the remaining unappointed trust estate shall be divided into a marital trust and family_trust the marital trust shall consist of a fractional share of the property of the trust estate known as the marital_deduction fractional share during taxpayer’s lifetime the trustee shall pay all the net_income from the marital trust at least quarter-annually to taxpayer the trustee may distribute to or for the benefit of taxpayer from time to time so much of the principal of the martial trust as the trustee in its sole discretion shall consider necessary or advisable to supplement said income distribution to adequately provide for taxpayer’s health support maintenance and education upon taxpayer’s death the trustee shall distribute the remaining principal as appointed by taxpayer’s will this power may not be exercised in favor of taxpayer taxpayer’s creditors taxpayer’s estate or the creditors of taxpayer’s estate to the extent taxpayer does not exercise the power to appoint the remainder shall be paid to the family_trust and administered as provided in article viii shall consist of the remainder of the trust after funding the marital trust during taxpayer’s lifetime the trustee shall distribute so much of the net_income and principal of the family_trust to or for the benefit of taxpayer in such amounts as is necessary for his health education support maintenance and education however in the event that spouse survives taxpayer then the family_trust shall consist of all of the trust shall divide the family_trust into separate shares to benefit various individuals and charities contrary a trustee shall not participate in the exercise of any discretion with respect to pursuant to article viii upon the last to die of taxpayer and spouse the trustee pursuant to the terms of trust if taxpayer survives spouse the family_trust article ix sec_4 provides that notwithstanding anything in trust to the pursuant to article x sec_5 the initial trustee shall be taxpayer and spouse plr - the distribution of income or principal which would discharge an obligation of any person including an obligation of support or participate in the amendment or termination of any trust created under trust if such participation would cause any portion of the trust estate to be included in the gross_estate of any person pursuant to article x the trusts created under trust shall terminate at such time as taxpayer and spouse agree to such termination in the event of such termination the trust principal shall be distributed to spouse in addition to this provision within days after the entry of a decree of dissolution or a decree of legal_separation of the marriage of taxpayer and spouse spouse shall elect to terminate any trust created under trust by delivering written notice of such election to the trustee in the event of such termination the trust principal and any accumulated income will be distributed to spouse within days of the trustee’s receipt of such notice and distributed pursuant to agreement described below if spouse survives taxpayer then upon taxpayer’s death the trustee will be spouse and another party if taxpayer survives spouse taxpayer will be the sole trustee disposition of their property in the event of divorce taxpayer and spouse agree that for purposes of state statute the property transferred to trust shall retain the characterization marital property or separate_property it had prior to the transfer furthermore the property transferred to trust shall be divided upon divorce as provided in a prenuptial agreement in the event of divorce the court having jurisdiction shall determine the portion if any of the property transferred to trust that taxpayer is to receive incident to the divorce upon the court’s determination spouse shall take all actions necessary to terminate trust pursuant to article x of trust upon termination of trust spouse shall convey taxpayer’s portion to taxpayer agreement shall be null and void upon the first to occur of the following i taxpayer signing a document expressly and specifically nullifying agreement or ii the expiration of years from the date of agreement you have asked that we rule as follows taxpayer and spouse also intend to enter into an agreement regarding the taxpayer’s transfers of assets to trust while taxpayer retains the power to appoint income and principal of trust will not constitute gifts for purposes of sec_2501 distributions of income and principal from trust will constitute gifts for purposes of sec_2501 and each distribution of income and principal to spouse from trust will qualify for the gift_tax_marital_deduction under sec_2523 plr - when taxpayer’s power_of_appointment is terminated pursuant to trust and agreement is nullified and if taxpayer makes a valid qtip_election pursuant to sec_2523 with respect to the trust assets held in trust at that time then a the trust assets will qualify for the gift_tax_marital_deduction under sec_2523 b if spouse survives taxpayer then no part of trust will be includible in taxpayer’s gross_estate and if spouse does not dispose_of the income_interest in a disposition subject_to sec_2519 then upon spouse’s subsequent death the trust assets will be includible in spouse’s gross_estate under sec_2044 c if taxpayer survives spouse and if spouse does not dispose_of the income interests in a disposition subject_to sec_2519 then upon spouse’s death the trust assets will be includible in spouse’s gross_estate under sec_2044 i to the extent the personal representative of spouse’s estate does not make a qtip_election under sec_2056 with respect to a portion of trust those trust assets will not be includible in taxpayer’s estate upon taxpayer’s subsequent death ii to the extent the personal representative of spouse’s estate elects to qualify a portion or all of trust under sec_2056 then only that portion of the trust assets for which the election is made will be includible in taxpayer’s gross_estate under sec_2044 taxpayer’s position as co-trustee or sole trustee will not cause inclusion of the trust assets in taxpayer’s gross_estate under sec_2036 or sec_2038 sec_2501 imposes a tax on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible_property or part therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_25_2511-2 provides in part that a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed or ascertainable sec_25_2511-2 of the gift_tax regulations provides that as to any sec_25_2511-2 provides that the relinquishment or termination of a power to plr - standard thus if an estate for life is transferred but by an exercise of a power the estate may be terminated or cut down by the donor to one of less value and without restriction upon the extent to which the estate may be so cut down the transfer constitutes an incomplete_gift change beneficiaries of transferred property occurring otherwise then by the death of the donor the statute being confined to transfers by living donors is regarded as the event which completes the gift and causes the gift_tax to apply by gift an interest in property to a donee who at the time of the gift is the donor's spouse there shall be allowed as a deduction in computing taxable_gifts for the calendar_year an amount with respect to such interest equal to its value sec_2523 provides that where a donor transfers during the calendar_year sec_2523 provides in part that where on the lapse of time on the sec_2523 provides that in the case of qualified terminable_interest occurrence of an event or contingency or on the failure of an event or contingency to occur such interest transferred to the spouse will terminate or fail no deduction shall be allowed with respect to such interest if the donor retains in himself or transfers or has transferred for less than an adequate_and_full_consideration in money_or_money's_worth to any person other than such donee spouse or the estate of such spouse an interest in such property and if by reason of such retention or transfer the donor or his heirs or assigns or such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest transferred to the donee spouse property for purposes of sec_2523 such property shall be treated as transferred to the donee spouse and for purposes of sec_2523 no part of such property shall be considered as retained in the donor or transferred to any person_other_than_the_donee_spouse property which is transferred by the donor in which the donee has a qualifying_income_interest_for_life and to which an election under this subsection applies the rules of clauses ii iii and iv of sec_2056 shall apply to any property shall be made on or before the date prescribed by sec_6075 for filing a gift_tax_return with respect to the transfer determined without regard to sec_6019 and shall be made in such manner as the secretary shall by regulations prescribe sec_2523 defines the term qualified_terminable_interest_property as any sec_2523 provides that an election under sec_2523 with respect sec_2523 provides that for purposes of this subsection rules similar to sec_2523 provides that an election under this subsection once made sec_2523 provides that in the case of any qualified terminable sec_2523 provides that sec_2523 shall not apply with plr - shall be irrevocable interest property such property shall not be includible in the gross_estate of the donor spouse and any subsequent transfer by the donor of an interest in such property shall not be treated as a transfer for purposes of the gift_tax respect to any property after the donee spouse is treated as having transferred such property under sec_2519 or such property is includible in the donee spouse's gross_estate under sec_2044 sec_25_2523_f_-1 example provides a situation where d transfers assets to a_trust and gives s a power exercisable annually to require distribution to s of only percent of the trust income_for_life trust also provides that if s and d divorce s’s interest in trust will pass to c in such situations s’s income_interest is not a qualifying_income_interest_for_life because it is terminable upon s’s divorce therefore no portion of the trust is deductible under sec_2523 retains an income_interest in property in d transfers property to an irrevocable_trust under the terms of which trust income is to be paid to s for life then to d for life and on d’s death the trust corpus is to be paid to d’s children d elects under sec_2523 to treat the property as qualified_terminable_interest_property d dies in survived by s s subsequently dies in under sec_25_2523_f_-1 because d elected to treat the transfer as qualified_terminable_interest_property no part of the trust corpus is includible in d’s gross_estate because of d’s retained_interest in the trust corpus on s’s subsequent death in the trust corpus is includible in s’s gross_estate under sec_2044 example except that s dies in survived by d who subsequently dies in because d made an election under sec_2523 with respect to the trust on s’s death the trust corpus is includible in s’s gross_estate under sec_2044 accordingly under sec_2044 s is treated as the transferor of the property for estate and gift_tax purposes upon d’s subsequent death in because the property was subject_to inclusion in s’s gross_estate under sec_2044 the exclusion rule in sec_25_2523_f_-1 does not apply under sec_25_2523_f_-1 however because s is treated as the transferor of the property the property is not subject_to inclusion in d’s gross_estate under sec_2036 or sec_2038 if the executor of s’s estate made a sec_2056 election with respect to the trust the trust is includible in d’s gross_estate under sec_2044 upon d’s later death sec_25_2523_f_-1 example provides a situation where the donor spouse sec_25_2523_f_-1 example provides that the facts are the same as in plr - sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 or sec_2523 shall be treated as a transfer of all interests in such property other than the qualifying_income interest the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that for purposes of the tax imposed by sec_2001 sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property sec_2056 provides that the surviving_spouse has a qualifying sec_2044 provides that the value of the gross_estate shall include the qtip as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies income_interest for life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse value of any property to which this section applies in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that this section applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 by reason of subsection b thereof or under sec_2523 by reason of subsection f thereof and sec_2519 relating to dispositions of certain life estates did not apply with respect to a disposition by the decedent of part or all of such property decedent who is a citizen or resident_of_the_united_states sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2036 provides that the value of the gross_estate shall include the sec_2038 provides that the value of the gross_estate shall include the value of sec_2033 provides that the value of the gross_estate shall include the value of plr - all property to the extent of the interest therein of the decedent at the time of the decedent death value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom all property to the extent of any interest therein of which the decedent has any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death ruling_request sec_1 and taxpayer will retain the power to appoint the income and principal of trust accordingly we conclude that any transfer to trust by taxpayer while taxpayer retains the power_of_appointment will not constitute completed gifts by taxpayer under sec_25_2511-2 further if taxpayer does not exercise his power to appointment over the income and or principal of trust the trustee of trust is required to pay all of the net_income to spouse during her lifetime and the trustee may distribute principal to spouse if in the trustee’s discretion the trustee considers it necessary for spouse’s health support maintenance and education accordingly we conclude that each payment of income and principal to spouse will constitute a completed_gift under sec_2501 and each gift will qualify for the gift_tax_marital_deduction under sec_2523 ruling_request in this case trust provides that the trustee is required to pay all of the net_income to spouse for her life and so much of the principal that the trustee in its taxpayer proposes to make transfers of his separately owned property to trust plr - discretion consider necessary for spouse’s health support maintenance and education however spouse’s right to all of the net_income is subject_to taxpayer’s power to appoint income and principal further taxpayer and spouse retained the power to terminate trust in the event of divorce pursuant to article x and agreement upon divorce_trust will be terminated and taxpayer and spouse will each receive a portion of the trust assets based upon a court’s determination of the character marital or separate_property of the trust assets accordingly spouse’s interest does not constitute a qualifying_income interest for purposes of sec_2523 of taxpayer’s death spouse’s death taxpayer’s written release of the power_of_appointment which is signed by taxpayer and delivered to the trustee or the expiration of years and months from the date of trust agreement shall be null and void upon the first to occur of the following i taxpayer signing a document expressly and specifically nullifying this agreement or ii the expiration of years from the date of agreement accordingly when the power_of_appointment is terminated and the agreement is nullified pursuant to trust and agreement spouse’s income_interest will constitute a qualifying_income interest for purposes of sec_2523 however taxpayer’s power_of_appointment shall terminate on the first to occur therefore we rule as follows upon the termination of taxpayer’s power_of_appointment pursuant to trust and the nullification of agreement if taxpayer makes a valid qtip_election pursuant to sec_2523 with respect to the trust assets held in trust at that time then the trust assets will qualify for the gift_tax_marital_deduction under sec_2523 i further subsequent to making a valid sec_2523 election if spouse survives taxpayer then no part of trust will be includible in taxpayer’s gross_estate if spouse does not dispose_of the income_interest in a disposition subject_to sec_2519 then upon spouse’s subsequent death the trust assets will be includible in spouse’s gross_estate under sec_2044 ii further subsequent to taxpayer making a valid sec_2523 election if taxpayer survives spouse and spouse does not dispose_of the income interests in a disposition subject_to sec_2519 then upon spouse’s death the trust assets will be includible in spouse’s gross_estate under sec_2044 to the extent the personal representative of spouse’s estate does not make a qtip_election under sec_2056 with respect to a portion of trust those trust assets will not be includible in taxpayer’s estate upon taxpayer’s subsequent death plr - to the extent the personal representative of spouse’s estate elects to qualify a portion or all of trust under sec_2056 then only that portion of the trust assets for which the election is made will be includible in taxpayer’s gross_estate under sec_2044 ruling_request under the terms of trust taxpayer’s powers as trustee are restricted by definite ascertainable standards therefore taxpayer as trustee has not retained any right to alter amend revoke or terminate trust within the meaning of sec_2038 or the right to designate the persons who shall possess or enjoy the property or the income therefrom within the meaning of sec_2036 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosure copy for ' purposes copy of this letter
